                        CASE 0:18-cr-00308-PJS-KMM Document 41 Filed 06/16/20 Page 1 of 1


                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF MINNESOTA
                                                  PLEA HEARING
UNITED STATES OF AMERICA,                           )          COURT MINUTES - CRIMINAL
                      Plaintiff,                    )
                                                    )   Case No:               18-CR-0308(1) (PJS/KMM)
                          v.                        )   Date:                  June 16, 2020
                                                    )   Court Reporter:        Debra Beauvais
Seyed Sajjad Shahidian,                             )   Courthouse:            Video Conference
                                     Defendant.     )   Courtroom:             Video Conference
                                                    )   Time Commenced:        11:32 a.m.
                                                    )   Time Concluded:        12:23 p.m.
                                                        Sealed Hearing Time:
                                                        Time in Court:         Hours & 51 Minutes

Defendant’s true name if different from charging instrument:
9 Parties ordered to file stipulation or proposed order for name change.
9 Clerk of Court is directed to change name to:

Before Patrick J. Schiltz, United States District Judge, at Minneapolis, Minnesota.

APPEARANCES:
  For Plaintiff:    Tim Rank, Charlie Kovats
  For Defendant: Manny Atwal : FPD 9 CJA 9 Retained 9 Appointed
  Interpreter/Language: Ben Taheri / Farsi
  9 Appointment of Counsel requested - 9 granted 9 denied.
  9 Appointed

PROCEEDINGS:
  9 Arraignment on 9 Information, 9 Indictment
  : Change of Plea Hearing.
  9 Initial Appearance.
  9 Indictment waived.
  9 Defendant withdraws plea of as to Count(s):

       9 PLEA:
          : Guilty as to Count: 1
          9 "Nolo Contendere" as to Count(s):
          9 Defendant admits allegations in the Information.

       : Presentence Investigation and Report requested.
       9 Bond continued.
       : ~Util Set/Reset Hearings: Sentencing is scheduled for Thursday, October 15, 2020 at 9:00 a.m. before
         Judge Patrick J. Schiltz.
       : Defendant remanded to the custody of the U.S. Marshal.
                                                                                                    s/C. Glover
                                                                                                Courtroom Deputy



M:\templates\Plea wpt                                                                               Form Modified: 04/2013
